Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-8, 10-11, 14-16, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yong (CN 107812583).
Regarding claim-1, Yong discloses a glass wool (chrysoidine) cutting device (Pulverizing device) (See Fig.1) comprising: 
a cutting section housing (crushing cylinder 3) that includes a cutting section chamber, a feed port (hopper 4, Fig.1) connected to the cutting section chamber to feed a glass wool (chrysoidine) into the cutting section chamber, and a discharge port (discharge passage 51) having a size smaller than a size of the feed port (chrysoidine crushed into granules) and connected to the cutting section chamber to discharge the glass wool (granules) from the cutting section chamber; 
a stationary knife (crushing teeth 31) fixedly disposed on an inner surface of the cutting section housing (3) to protrude into the cutting section chamber; 
a movable cutter having a rotary support body rotatably disposed in the cutting section chamber and a movable knife (cutter blade 32) supported on the rotary support body to apply a shearing force to the glass wool (chrysoidine), which is fed into the cutting section chamber, together with the stationary knife and to cut (pulverize) the glass wool (chrysoidine crushed into granules); and 
a cutter actuator configured to provide a driving force to the rotary support body. This is obvious to the skilled person and well-known in the art that cutter blades are rotated by a motor or an actuator.
Regarding claim-5, Yong further discloses comprising: a collection container (collecting cloth sleeve 7) having a collection section chamber, wherein the collection section chamber is in communication with the discharge port (discharge passage 51) to allow the glass wool (granules of chrysoidine), which16Attorney Docket No. 058268-847001US (PATENT)is cut in the cutting section chamber (3) and discharged from the discharge port (51) of the cutting section housing, to be accommodated therein; 
a filtering sieve (discharge channel 51 with screen 6 and secondary screen 52) disposed on the collection section chamber (collecting cloth sleeve 7) to allow the glass wool (chrysoidine) with a size equal to or less than a predetermined size to pass therethrough and then sort the glass wool (chrysoidine); and 
a vibrator (vibrating plate 2) connected to the filtering sieve (51 and 52) to vibrate the filtering sieve.
Regarding claim-6, Yong wherein a plurality of filtering sieves (6 and 52) are disposed on the collection section chamber (7), and a mesh net (screen 6) structure of an upper filtering sieve (51) has a larger opening than a mesh net structure of a lower filtering sieve (52) (See Fig.1).
Regarding claim-7, Yong discloses wherein the movable knife (32) includes a movable knife body fixed to the rotary support body and a movable knife tip portion that extends from the movable knife body to be gradually decreased in thickness (Fig.1) to form a movable knife blade at one end thereof for cutting the glass wool (chrysoidine), and 
wherein the movable knife tip portion is arranged to be inclined with respect to a tangent line, which abuts an outer circumference of an imaginary circle centered on a rotational central axis of the rotary support body to allow the movable knife blade (32) to be disposed at a front-most end of the rotary support body in a rotational direction (See Fig.1).
Regarding claim-8, Yong discloses wherein the movable knife blade (32) and a stationary knife blade (31) provided on the stationary knife (31) to apply a shearing force to the glass wool (chrysoidine) together with the movable knife blade are disposed in parallel to the rotational central axis of the rotary support body (See Fig.1).
Regarding claim-10, Yong further discloses comprising:17Attorney Docket No. 058268-847 001US (PATENT)a rotary knife (32) having an imaginary circular arc shape formed at least a portion thereof and centered on the rotational central axis of the rotary support body to protrude from the rotary support body towards the stationary knife (31) to cut the glass wool (chrysoidine) fed into the cutting section chamber (3).
Regarding claim-11, Yong discloses a method for manufacturing a glass wool pellet (granules of chrysoidine) (See Fig.1) comprising: 
feeding a glass wool (v chrysoidine via hopper 4, Fig.1) into a cutting section housing (crushing section 3) that includes a cutting section chamber (defined by 31 and 32) and a discharge port (discharge passage 51); 
applying a shearing force to and cutting the glass wool (chrysoidine) fed into the cutting section chamber with a stationary knife (31), which is disposed and protrudes on an inner surface of the cutting section housing (3), and a movable knife (32) while rotating the movable knife disposed in the cutting section chamber; and 
sorting the glass wool (chrysoidine via filtering screens 6 and 52) having a size equal to or less than a predetermined size, which are cut (via crushing cylinder 3) and discharged from the discharge port (discharge passage 51, Fig.1), as a glass wool pellet (chrysoidine granules); 
Regarding claim-14, Yong discloses wherein a filtering sieve (screen 6, and 52) disposed below the cutting section housing (3) is vibrated (vibrating plate 2) to allow the glass wool (chrysoidine) that has the size equal to or less than the predetermined size, discharged from the discharge port to pass through the filtering sieve (6, and 51) and to be sorted as the glass wool pellet (granules of chrysoidine sorted via screens 6 and 52).
Regarding claim-15, Kim as modified wherein a plurality of filtering sieves (screen 6, and 52) are sequentially disposed below the cutting section housing (3), and a mesh net structure of an upper filtering sieve (screen 6) has a larger opening than a mesh net structure of a lower filtering sieve (screen 52) to sort the glass wool pellet (granules of chrysoidine sorted via screens 6 and 52).
Regarding claim-16, Yong wherein the movable knife (32) includes a movable knife body fixed to the rotary support body and a movable knife tip portion that extends from the movable knife body to be gradually decreased in thickness (Fig.1) and to form a movable knife blade at one end thereof, and 
wherein the stationary knife (31) includes a stationary knife blade disposed in parallel to a rotational central axis of the rotary support body, and the shearing force is applied to the glass wool (chrysoidine) with the movable knife blade (32) and the stationary knife blade (31) to cut the glass wool (chrysoidine).
Regarding claim-18, Yong wherein a rotary knife (32) having an imaginary circular are shape formed on at least a portion thereof and centered on the rotational central axis of the rotary support body to protrude towards the stationary knife (31) is disposed on the rotary support body, and the shearing force is applied to the glass wool (chrysoidine) with the movable knife blade (32), the stationary knife blade (31) and the rotary knife (32) to cut the glass wool (chrysoidine).



Claims 1-2, and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 8919683).

    PNG
    media_image1.png
    451
    598
    media_image1.png
    Greyscale

Regarding claim-1, Kim discloses a glass wool (super absorbent polymer 110, Fig.1) cutting device (Pulverizing Portion 150, Fig.1) (Check: Abstract; Col.4 line31-67 to Col.5 line1-67; Fig.1-4), comprising: 
a cutting section housing (180, Fig.1) that includes a cutting section chamber (Annotated Fig.1), a feed port (Annotated Fig.1) connected to the cutting section chamber to feed a glass wool (110) into the cutting section chamber, and a discharge port (Annotated Fig.1) having a size smaller than a size of the feed port (110 pulverized into small crumbs 112) and connected to the cutting section chamber to discharge the glass wool (110 pulverized into 112) from the cutting section chamber; 
a stationary knife (160, Fig.1-2) fixedly disposed on an inner surface of the cutting section housing (See Fig.2) to protrude into the cutting section chamber; 
a movable cutter (170, Fig.1-2) having a rotary support body (rotary drum) rotatably disposed in the cutting section chamber and a movable knife (rotary blades 175, Fig.1-2) supported on the rotary support body to apply a shearing force to the glass wool (110), which is fed into the cutting section chamber, together with the stationary knife and to cut (pulverize) the glass wool (110 into 112); and 
a cutter actuator (motor 171, Fig.2) configured to provide a driving force to the rotary support body (rotary drum 170).
Regarding claim-2, Kim further discloses comprising: an air supplier (blower 210, Fig.12) connected to the cutting section housing to inject air into the cutting section chamber (pulverizing portion 150, Fig.1) (Check: Col.7 line59-64).

    PNG
    media_image2.png
    462
    617
    media_image2.png
    Greyscale

Regarding claim-7, Kim discloses wherein the movable knife (175, Fig.1-2) includes a movable knife body (Annotated Fig.2 i.e. 177 Fig.4) fixed to the rotary support body and a movable knife tip portion (Annotated Fig.2) that extends from the movable knife body to be gradually decreased in thickness (Fig.4) to form a movable knife blade at one end thereof for cutting the glass wool (110), and 
wherein the movable knife tip portion is arranged to be inclined with respect to a tangent line, which abuts an outer circumference of an imaginary circle centered on a rotational central axis (Annotated Fig.2) of the rotary support body (170, Fig.1-2) to allow the movable knife blade to be disposed at a front-most end of the rotary support body in a rotational direction.
Regarding claim-8, Kim discloses wherein the movable knife blade (175, Fig.2) and a stationary knife blade (162/164, Fig.3) provided on the stationary knife (160, Fig.2-3) to apply a shearing force to the glass wool (110) together with the movable knife blade are disposed in parallel to the rotational central axis of the rotary support body (170, Fig.2).
Regarding claim-9, Kim further discloses comprising: a sub knife having a sub knife blade (mounting grooves 172, Fig.4) disposed in parallel to the stationary knife blade (162/164, Fig.3) to apply a shearing force to the glass wool (110) together with the stationary knife blade and to cut the glass wool, wherein the sub knife (172) protrudes from the movable knife (175) towards the stationary knife to allow the sub knife blade to be positioned behind the movable knife blade in the rotational direction of the rotary support body (See Combination of Fig.2-4).
Regarding claim-10, Kim further discloses comprising:17Attorney Docket No. 058268-847 001US (PATENT)a rotary knife (175, Fig.1-2, and 4) having an imaginary circular arc shape formed at least a portion thereof and centered on the rotational central axis (Annotated Fig.2) of the rotary support body (170, Fig.1-2) to protrude from the rotary support body towards the stationary knife (160, Fig.1-2) to cut the glass wool (110) fed into the cutting section chamber (Annotated Fig.1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yong (CN 107812583) in view of Yang (CN 201384974).
Regarding claim-4, Yong discloses a feeding hopper (4) connected to the cutting section housing (3) to feed the glass wool (chrysoidine) into the cutting section chamber, wherein the feeding hopper includes a hopper feeding port in communication with the cutting section chamber (See Fig.1); and 
But Yong does not teach a manual feeder having a hopper opening/closing part coupled to the feeding hopper to open and close the hopper feeding port.
Yang discloses a system for cutting and processing plastic product and explicitly teaches a feeding hopper (4, Fig.1) connected to the cutting section housing (cutting mechanism 2, Fig.1) to feed the glass wool (plastic) into the cutting section chamber (2), wherein the feeding hopper includes a hopper feeding port in communication with the cutting section chamber (See Fig.1); and 
a manual feeder (moveable striker plate 12, Fig.1) having a hopper opening/closing part coupled to the feeding hopper (4) to open and close the hopper feeding port (The striker plate 12 open/close via rotating shaft 13, See Fig.1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to additionally provide Yong’s device with a manual feeder having a hopper opening/closing part coupled to the feeding hopper to open and close the hopper feeding port as taught by Yang for purpose of controlling the feed of glass wool (chrysoidine) into cutting section chamber.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 8919683) in view of Pierre (FR 2847249).
Regarding claim-3, Kim implicitly discloses comprising: a glass wool compressing section (inlet portion, Fig.1) configured to compress the glass wool (110) into a panel form using a compression roller (feed roller 125, Fig.1) and supply the compressed glass wool to the feed port of the cutting section housing (See Annotated Fig.1). 
Kim lacks teaching of compressing the glass by compression rollers.
Pierre discloses a system for compressing, cutting and recovery of glass fiber, and explicitly teaches a compressing section (defined at guiding member 3, 4; Fig.1) configured to compress the glass wool (glass strand) into a panel form using a compression roller (adjustable guide members 3, and 4; Fig.1-4) and supply the compressed (pressed) glass wool (glass fiber) to the feed port of the cutting section housing (cutting unit 8, Fig.1).
Therefore, it would have been obvious to one of ordinary skill in the art before the
effective filing date of the invention to alternatively provide/modify Kim’s device a compression roller as taught by Pierre for purpose of exerting the adjustable pressure force to compress the glass wool according to desired thickness.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 8919683) in view of Pierre (FR 2847249) and further view of Yang (CN 201384974).
Regarding claim-4, Kim as modified does not further teaches comprising: a feeding hopper connected to the cutting section housing (180) to feed the glass wool into the cutting section chamber (Annotated Fig.1), wherein the feeding hopper includes a hopper feeding port in communication with the cutting section chamber; and 
a manual feeder having a hopper opening/closing part coupled to the feeding hopper to open and close the hopper feeding port.
Kim lacks teaching of feeding Hopper.
Yang discloses a system for cutting and processing plastic product and explicitly teaches a feeding hopper (4, Fig.1) connected to the cutting section housing (cutting mechanism 2, Fig.1) to feed the glass wool (plastic) into the cutting section chamber (2), wherein the feeding hopper includes a hopper feeding port in communication with the cutting section chamber (See Fig.1); and 
a manual feeder (moveable striker plate 12, Fig.1) having a hopper opening/closing part coupled to the feeding hopper (4) to open and close the hopper feeding port (The striker plate 12 open/close via rotating shaft 13, See Fig.1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to additionally provide modified Kim’s device with a feeding hopper as taught by Yang for purpose of controlling the feed of glass wool into cutting section chamber.

Claim 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 8919683) in view of Yong (CN 107812583).
Regarding claim-5, Kim further discloses comprising: a collection container (195, Fig.1) having a collection section chamber (outlet portion 190, Fig.1), wherein the collection section chamber is in communication with the discharge port (See Annotated Fig.1) to allow the glass wool (112), which16Attorney Docket No. 058268-847001US (PATENT)is cut in the cutting section chamber and discharged from the discharge port of the cutting section housing (See Annotated Fig.1), to be accommodated therein; 
But Kim does not explicitly teach a filtering sieve disposed on the collection section chamber to allow the glass wool (110) with a size equal to or less than a predetermined size to pass therethrough and then sort the glass wool. Instead teaches the super absorbent polymer discharged from the primary shredder was dried out in a hot air drier at 180.degree. C. for one hour. The dried super absorbent polymer had a moisture content of 1.6%. The dry super absorbent polymer was pulverized with a pin mill and then subjected to sieve separation to sort out super absorbent polymer particles, Col.11 line9-15); and 
Kim lack explicit teaching of a filtering sieve; and a vibrator connected to the filtering sieve to vibrate the filtering sieve.
Yong discloses a device for pulverizing and sieving chrysoidine (Fig.1) and explicitly teaches, a filtering sieve (discharge channel 51 with screen 6 and secondary screen 52, Fig.1) disposed on the collection section chamber (collecting cloth sleeve 7, Fig.1) to allow the glass wool (chrysoidine) with a size equal to or less than a predetermined size to pass therethrough and then sort the glass wool (chrysoidine); and 
a vibrator (vibrating plate 2, Fig.1) connected to the filtering sieve (51 and 52) to vibrate the filtering sieve.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to additionally provide Kim’s device with a filtering sieve; and a vibrator connected to the filtering sieve to vibrate the filtering sieve as taught by Yong for purpose of sorting the glass wool according to their predetermined sizes.
Regarding claim-6, Kim as modified wherein a plurality of filtering sieves (51 and 52 as taught by Yong) are disposed on the collection section chamber (190, Fig.1), and a mesh net (screen 6 as taught by Yong) structure of an upper filtering sieve (51 as taught by Yong) has a larger opening than a mesh net structure of a lower filtering sieve (52 as taught by Yong).




Claims 11, and 13-18 rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 8919683) in view of Yong (CN 107812583).
Regarding claim-11, Kim discloses a method for manufacturing a glass wool pellet (super absorbent polymer crumbs 112, Fig.1) (Check: Abstract; Col.4 line31-67 to Col.5 line1-67; Fig.1-4), comprising: 
feeding a glass wool (super absorbent polymer 110 via inlet portion 120, Fig.1) into a cutting section housing (housing 180 of pulverizing portion 150, Fig.1) that includes a cutting section chamber (Annotated Fig.1) and a discharge port (Annotated Fig.1); 
applying a shearing force to and cutting the glass wool fed into the cutting section chamber with a stationary knife (160, Fig.1-3), which is disposed and protrudes on an inner surface of the cutting section housing (See Fig.2), and a movable knife (175, Fig.1-2, 4) while rotating the movable knife disposed in the cutting section chamber (Annotated Fig.1, drum 170 having movable knife 175); and 
But Kim does not explicitly teaches sorting the glass wool having a size equal to or less than a predetermined size, which are cut and discharged from the discharge port, as a glass wool pellet. But instead teaches the super absorbent polymer discharged from the primary shredder was dried out in a hot air drier at 180.degree. C. for one hour. The dried super absorbent polymer had a moisture content of 1.6%. The dry super absorbent polymer was pulverized with a pin mill and then subjected to sieve separation to sort out super absorbent polymer particles, Col.11 line9-15).
Yong discloses a device for pulverizing and sieving chrysoidine (Fig.1) and explicitly teaches sorting the glass wool (chrysoidine via filtering screens 6 and 52, Fig.1) having a size equal to or less than a predetermined size, which are cut (via crushing cylinder 3, Fig.1) and discharged from the discharge port (discharge passage 51, Fig.1), as a glass wool pellet (chrysoidine granules);
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to additionally provide Kim’s device with sorting the glass wool having a size equal to or less than a predetermined size, which are cut and discharged from the discharge port, as a glass wool pellet as taught by Yong for purpose of sorting the glass wool according to their predetermined sizes via multiple screens.
Regarding claim-13, Kim as modified discloses wherein the glass wool (110, Fig.1) is cut while air is injected into the cutting section chamber by an air supplier (blower 210, Fig.12) connected to the cutting section housing (pulverizing portion 150, Fig.1) (Check: Col.7 line59-64).
Regarding claim-14, Kim as modified discloses wherein a filtering sieve (screen 6, and 52 as taught by Yong Fig.1) disposed below the cutting section housing (180) is vibrated (vibrating plate 2 as taught by Yong Fig.1) to allow the glass wool (110) that has the size equal to or less than the predetermined size, discharged from the discharge port to pass through the filtering sieve (6, and 51) and to be sorted as the glass wool pellet (super absorbent polymer crumbs 112, Fig.1).
Regarding claim-15, Kim as modified wherein a plurality of filtering sieves (screen 6, and 52 as taught by Yong Fig.1) are sequentially disposed below the cutting section housing (180, Fig.1), and a mesh net structure of an upper filtering sieve (screen 6 as taught by Yong Fig.1) has a larger opening than a mesh net structure of a lower filtering sieve (screen 52 as taught by Yong Fig.1) to sort the glass wool pellet (super absorbent polymer crumbs 112, Fig.1).

    PNG
    media_image2.png
    462
    617
    media_image2.png
    Greyscale

Regarding claim-16, Kim as modified wherein the movable knife (175, Fig.1-2, 4) includes a movable knife body (Annotated Fig.2) fixed to the rotary support body (drum 170, Fig.1-2) and a movable knife tip portion (Annotated Fig.2) that extends from the movable knife body to be gradually decreased in thickness (Fig.4) and to form a movable knife blade at one end thereof, and 
wherein the stationary knife (160, Fig.1-3) includes a stationary knife blade (162/164, Fig.3) disposed in parallel to a rotational central axis (Annotated Fig.2) of the rotary support body (drum 170), and the shearing force is applied to the glass wool (110) with the movable knife blade (175) and the stationary knife blade (160) to cut the glass wool (110).
Regarding claim-17, Kim as modified wherein a sub knife having a sub knife blade (mounting grooves 172, Fig.4) disposed in parallel to the stationary knife blade (162/164, Fig.3) to apply a shearing force to the glass wool (110) together with the stationary knife blade is disposed on the movable knife to protrude towards the stationary knife, and the shearing force is applied to the glass wool with the movable knife blade (175), the stationary knife blade (1162/164) and the sub knife blade (172) to cut the glass wool (110) (See Combination of Fig.2-4).
Regarding claim-18, Kim as modified wherein a rotary knife (175, Fig.1-2, 4) having an imaginary circular are shape formed on at least a portion thereof and centered on the rotational central axis (Annotated Fig.2) of the rotary support body (drum 170) to protrude towards the stationary knife (160) is disposed on the rotary support body, and the shearing force is applied to the glass wool with the movable knife blade (175), the stationary knife blade (162/164) and the rotary knife (175) to cut the glass wool (110).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 8919683) in view of Yong (CN 107812583) and further view of Pierre (FR 2847249).
Regarding claim-12, Kim as modified implicitly teaches compressing the glass wool (110 via rollers 125) into a panel form prior to feeding the glass wool into the cutting section (Annotated Fig.1), 
wherein the glass wool (110) compressed into the panel form is fed into the cutting section housing (180).
Pierre discloses a system for compressing, cutting and recovery of glass fiber, and explicitly teaches compressing the glass wool (glass strand via guiding elements 3, 4; Fig.1-4) into a panel form prior to feeding the glass wool into the cutting section (cutting unit 8, Fig.1), 
wherein the glass wool (glass strand) compressed into the panel form is fed into the cutting section housing (cutting section 8, Fig.1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to alternatively provide/modify Kim’s device with compressing the glass wool into a panel form prior to feeding the glass wool into the cutting section, wherein the glass wool compressed into the panel form is fed into the cutting section housing as taught by Pierre for purpose of exerting the adjustable pressure force to compress the glass wool according to desired thickness.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD AWAIS whose telephone number is (571)272-4955. The examiner can normally be reached Monday-Friday 7-4 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571)272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/MA/Examiner, Art Unit 3651